GOF P12 11/15 SUPPLEMENT DATED NOVEMBER 20, 2015 TO THE CURRENTLY EFFECTIVE PROSPECTUS OF EACH OF THE LISTED FUNDS Franklin Investors Securities Trust Franklin Low Duration Total Return Fund Franklin Total Return Fund Franklin Strategic Mortgage Portfolio Franklin Strategic Series Franklin Focused Core Equity Fund Franklin Strategic Income Fund Franklin Templeton International Trust Templeton Foreign Smaller Companies Fund Templeton Global Investment Trust Templeton Global Balanced Fund Templeton Global Opportunities Trust The Prospectus is amended as follows: I.
